  Case 1:19-cv-00734-RGA Document 1 Filed 04/24/19 Page 1 of 27 PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

SALIX PHARMACEUTICALS, LTD., SALIX                  )
PHARMACEUTICALS, INC., BAUSCH                       )
HEALTH IRELAND LTD., and ALFASIGMA                  )
S.P.A.,                                             )
                                                    )
                      Plaintiffs,                   )
                                                    )
       v.                                           )    C.A. No. _________
                                                    )
SUN PHARMACEUTICALS INDUSTRIES,                     )
LTD.                                                )
                                                    )
                      Defendant.                    )

                      COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiffs Salix Pharmaceuticals, Ltd. and Salix Pharmaceuticals, Inc. (collectively,

“Salix”), Bausch Health Ireland Ltd., (“Bausch”), and Alfasigma S.p.A. (“Alfasigma”)

(collectively, “Plaintiffs”) for their Complaint against Defendant Sun Pharmaceuticals Industries

Ltd. (“Sun”), hereby allege as follows:

                                          THE PARTIES

       1.      Plaintiff Salix Pharmaceuticals, Ltd. is a corporation organized and existing under

the laws of Delaware having its principal place of business at 400 Somerset Corporate Blvd.,

Bridgewater, New Jersey 08807.

       2.      Plaintiff Salix Pharmaceuticals, Inc. is a corporation organized and existing under

the laws of California having its principal place of business at 400 Somerset Blvd., Bridgewater,

NJ 08807.

       3.      Plaintiff Bausch is a company organized and existing under the laws of Ireland

having an office at 3013 Lake Drive, Citywest Business Campus, Dublin 24, Ireland.
  Case 1:19-cv-00734-RGA Document 1 Filed 04/24/19 Page 2 of 27 PageID #: 2




       4.        Plaintiff Alfasigma is a corporation organized and existing under the laws of Italy

having a principal place of business at Via Ragazzi del ’99, 5 Bologna, Italy.

       5.        On information and belief, Sun is a corporation organized and existing under the

laws of India, having a place of business at Sun House, Plot No. 201 B/1, Western Express

Highway, Goregaon (East), Mumbai, Maharashtra 400063, India.

       6.        On information and belief, Sun is in the business of among other things,

manufacturing, marketing, importing, preparing, and selling generic pharmaceutical products

that it distributes in the State of Delaware and throughout the United States.

                                  JURISDICTION AND VENUE

       7.        This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. §§ 1331, 1338, 2201, and 2202.

       8.        This Court has personal jurisdiction over Sun by virtue of the fact that, inter alia,

it has committed the tortious act of patent infringement pursuant to 35 U.S.C. § 271(e)(2)(A) that

has led to foreseeable harm and injury to Plaintiffs in the State of Delaware, and throughout the

United States.

       9.        This Court also has personal jurisdiction over Sun by virtue of the fact that Sun

has previously submitted to the jurisdiction of this Court and availed itself of this Court by filing

actions and consenting to this Court’s jurisdiction and asserting counterclaims in civil actions

initiated in this jurisdiction. See, e.g., Sun Pharmaceutical Industries Ltd. et al. v. Saptalis

Pharmaceuticals, LLC, C.A. No. 18-00648 (D. Del.); Boehringer Ingelheim Pharmaceuticals

Inc. et al. v. Sun Pharmaceutical Industries, Ltd. et al., C.A. No. 18-01765 (D. Del.); Galderma

Laboratories, LP et al. v. Sun Pharmaceutical Industries, Ltd. et al., C.A. No. 18-01588 (D.

Del.); Pfizer Inc. v. Sun Pharmaceutical Industries, Ltd. et al., C.A. No. 18-01529 (D. Del.),




                                                   2
  Case 1:19-cv-00734-RGA Document 1 Filed 04/24/19 Page 3 of 27 PageID #: 3




Novartis Pharmaceuticals Corporation v. Sun Pharmaceutical Industries, Ltd. et al., C.A. No.

18-01040 (D. Del.).

       10.     This Court also has personal jurisdiction over Sun by virtue of the fact that it

regularly does or solicits business in Delaware, engages in other persistent courses of conduct in

Delaware, and/or derives substantial revenue from services or things used or consumed in

Delaware, including by selling its pharmaceutical products in Delaware and, therefore, can

reasonably expect to be subject to jurisdiction in the Delaware courts. Among other things, on

information and belief, Sun conducts marketing and sales activities in the State of Delaware,

including, but not limited to, distribution, marketing, and sales of pharmaceutical products to

Delaware residents that are continuous and systematic.

       11.     In the alternative, this Court has jurisdiction over Sun under Federal Rule of Civil

Procedure 4(k)(2)(A) because (i) Plaintiffs’ claims arise under federal law; (ii) Sun is a foreign

defendant not subject to general personal jurisdiction in the courts of any state; and (iii) Sun has

sufficient contacts with the United States as a whole, including but not limited to preparing and

submitting Abbreviated New Drug Application (“ANDA”) No. 213042 to the United States Food

and Drug Administration (“FDA”) and/or manufacturing and/or selling pharmaceutical products

distributed throughout the United States, such that this Court’s exercise of jurisdiction over Sun

satisfies due process.

       12.     Venue is proper in this judicial district pursuant to 28 U.S.C. §§ 1391 and

1400(b).

                                  NATURE OF THE ACTION

       13.     This is an action for infringement of United States Patent Nos. 7,045,620 (the

“’620 patent”); 7,612,199 (the “’199 patent”); 7,902,206 (the “’206 patent”); 7,906,542 (the

“’542 patent”); 8,158,644 (the “’644 patent”); 8,158,781 (the “’781 patent”); 8,835,452 (the


                                                 3
  Case 1:19-cv-00734-RGA Document 1 Filed 04/24/19 Page 4 of 27 PageID #: 4




“’452 patent”); 8,853,231 (the “’231 patent”); 7,915,275 (the “’275 patent”); 8,193,196 (the

“’196 patent”); 8,518,949 (the “’949 patent”); 8,741,904 (the “’904 patent”); 9,271,968 (the

“’968 patent”); and 7,928,115 (the “’115 patent”) (collectively, the “Xifaxan® patents”) under

the Food and Drug Laws and the Patent Laws of the United States, Titles 21 and 35 of the United

States code, respectively. This action involves the 200 mg dosage form of Plaintiffs’ drug

product Xifaxan®, indicated for the treatment of travelers’ diarrhea (TD) caused by noninvasive

strains of Escherichia coli in adults and pediatric patients 12 years of age and older. Xifaxan® is

used with caution in patients with severe hepatic impairment.

                                    THE XIFAXAN® NDA

        14.    Salix Pharmaceuticals, Inc. is the holder of approved New Drug Application

(“NDA”) No. 021361 for Xifaxan® (rifaximin) 200 mg tablets.

        15.    The FDA approved NDA No. 021361 for Xifaxan® 200 mg tablets on May 25,

2004.

                                   THE PATENTS-IN-SUIT

        16.    On May 16, 2006, the ’620 patent, entitled “Polymorphous forms of rifaximin,

processes for their production and use thereof in medicinal preparations,” was duly and legally

issued. The ’620 patent is assigned to and owned by Alfasigma. A true and correct copy of the

’620 patent is attached hereto as Exhibit A.

        17.    On November 3, 2009, the ’199 patent, entitled “Polymorphic forms α, β, and γ of

rifaximin,” was duly and legally issued. The ’199 patent is assigned to and owned by Alfasigma.

A true and correct copy of the ’199 patent is attached hereto as Exhibit B.

        18.    On March 8, 2011, the ’206 patent, entitled “Polymorphic forms α, β and γ of

rifaximin,” was duly and legally issued. The ’206 patent is assigned to and owned by Alfasigma.

A true and correct copy of the ’206 patent is attached hereto as Exhibit C.


                                                4
  Case 1:19-cv-00734-RGA Document 1 Filed 04/24/19 Page 5 of 27 PageID #: 5




       19.     On March 15, 2011, the ’542 patent, entitled “Pharmaceutical compositions

comprising polymorphic forms α, β, and γ of rifaximin,” was duly and legally issued. The ’542

patent is assigned to and owned by Alfasigma. A true and correct copy of the ’542 patent is

attached hereto as Exhibit D.

       20.     On April 17, 2012, the ’644 patent, entitled “Pharmaceutical compositions

comprising polymorphic forms α, β, and γ of rifaximin,” was duly and legally issued. The ’644

patent is assigned to and owned by Alfasigma. A true and correct copy of the ’644 patent is

attached hereto as Exhibit E.

       21.     On April 17, 2012, the ’781 patent, entitled “Polymorphic forms α, β and γ of

rifaximin,” was duly and legally issued. The ’781 patent is assigned to and owned by Alfasigma.

A true and correct copy of the ’781 patent is attached hereto as Exhibit F.

       22.     On September 16, 2014, the ’452 patent, entitled “Polymorphic forms α, β and γ

of rifaximin,” was duly and legally issued. The ’452 patent is assigned to and owned by

Alfasigma. A true and correct copy of the ’452 patent is attached hereto as Exhibit G.

       23.     On October 7, 2014, the ’231 patent, entitled “Pharmaceutical compositions

comprising polymorphic forms α, β, and γ of rifaximin,” was duly and legally issued. The ’231

patent is assigned to and owned by Alfasigma. A true and correct copy of the ’231 patent is

attached hereto as Exhibit H.

       24.     On March 29, 2011, the ’275 patent, entitled “Use of polymorphic forms of

rifaximin for medical preparations,” was duly and legally issued. The ’275 patent is assigned to

and owned by Alfasigma. A true and correct copy of the ’275 patent is attached hereto as

Exhibit I.




                                                 5
  Case 1:19-cv-00734-RGA Document 1 Filed 04/24/19 Page 6 of 27 PageID #: 6




       25.     On June 5, 2012, the ’196 patent, entitled “Polymorphous forms of rifaximin,

processes for their production and use thereof in the medicinal preparations,” was duly and

legally issued. The ’196 patent is assigned to and owned by Alfasigma. A true and correct copy

of the ’196 patent is attached hereto as Exhibit J.

       26.     On August 27, 2013, the ’949 patent, entitled “Polymorphous forms of rifaximin,

processes for their production and use thereof in the medicinal preparations,” was duly and

legally issued. The ’949 patent is assigned to and owned by Alfasigma. A true and correct copy

of the ’949 patent is attached hereto as Exhibit K.

       27.     On June 3, 2014, the ’904 patent, entitled “Polymorphous forms of rifaximin,

processes for their production and use thereof in the medicinal preparations,” was duly and

legally issued. The ’904 patent is assigned to and owned by Alfasigma. A true and correct copy

of the ’904 patent is attached hereto as Exhibit L.

       28.     On March 1, 2016, the ’968 patent, entitled “Polymorphous forms of rifaximin,

processes for their production and use thereof in the medicinal preparations,” was duly and

legally issued. The ’968 patent is assigned to and owned by Alfasigma. A true and correct copy

of the ’968 patent is attached hereto as Exhibit M.

       29.     On April 19, 2011, the ’115 patent, entitled “Methods of treating travelers

diarrhea and hepatic encephalopathy,” was duly and legally issued. The ’115 patent is assigned

to and owned by Salix Pharmaceuticals, Ltd. A true and correct copy of the ’115 patent is

attached hereto as Exhibit N.

       30.     In accordance with 21 U.S.C. § 355(b)(1) and 21 C.F.R. § 314.53, the ’620, ’199,

’206, ’542, ’644, ’781, ’452, ’231, ’196, ’949, ’904, ’968, and ’115 patents are listed in the




                                                  6
  Case 1:19-cv-00734-RGA Document 1 Filed 04/24/19 Page 7 of 27 PageID #: 7




FDA’s APPROVED DRUG PRODUCTS           WITH   THERAPEUTIC EQUIVALENCE EVALUATIONS (also

known as the “Orange Book”) for Xifaxan® 200 mg tablets.

       31.     Pursuant to an agreement entered into between Bausch and Salix Pharmaceuticals,

Ltd., Bausch has substantial rights in the ’115 patent, including but not limited to, an exclusive

license to the ’115 patent in the United States, and the right to sue for infringement of the ’115

patent in the United States.

       32.     Pursuant to agreements entered into between Bausch, Salix Pharmaceuticals, Inc.

and Alfasigma, Bausch and Salix Pharmaceuticals, Inc. have substantial rights in the ’620, ’199,

’206, ’542, ’644, ’781, ’452, ’231, ’275, ’196, ’949, ’904, and ’968 patents (collectively, the

“Alfasigma patents”), including but not limited to, an exclusive license to the Alfasigma patents

in the United States, and the right to sue for infringement of the Alfasigma patents in the United

States. Pursuant to these agreements, Salix Pharmaceuticals, Inc. is the sole distributor in the

United States of Xifaxan® tablets.

                   CLAIMS FOR RELIEF – PATENT INFRINGEMENT

       33.     By a letter dated March 11, 2019 (the “Sun Notice Letter”), Sun advised Plaintiffs

that it had submitted ANDA No. 213042 to the FDA seeking approval to manufacture, use, or

sell rifaximin 200 mg tablets (“Sun’s Generic Product”) prior to the expiration of the Xifaxan®

patents.

       34.     On information and belief, Sun submitted ANDA No. 213042 to the FDA under §

505(j) of the Federal Food, Drug and Cosmetic Act, seeking approval to engage in the

commercial manufacture, use, and sale of Sun’s Generic Product as a generic version of

Xifaxan® 200 mg tablets.




                                                7
  Case 1:19-cv-00734-RGA Document 1 Filed 04/24/19 Page 8 of 27 PageID #: 8




          35.   On information and belief, ANDA No. 213042 seeks FDA approval of Sun’s

Generic Product for the indication of treatment of travelers’ diarrhea (TD) caused by noninvasive

strains of Escherichia coli in adults and pediatric patients 12 years of age and older.

          36.   The Sun Notice Letter also advised Plaintiffs that Sun’s ANDA submission

included certifications under 21 U.S.C. § 355(j)(2)(B)(iv)(II) that, in Sun’s opinion, certain

claims of the Xifaxan® patents are invalid, unenforceable and/or not infringed.

          37.   The Sun Notice Letter does not allege non-infringement of certain claims of the

’620, ’199, ’206, ’542, ’644, ’781, ’452, ’231, and ’968 patents. By not identifying any defense

to infringement of certain claims of the ’620, ’199, ’206, ’542, ’644, ’781, ’452, ’231, and ’968

patents in the Sun Notice Letter, Sun admits Sun’s Generic Product meets all limitations of those

claims.

          38.   The Sun Notice Letter does not allege invalidity or unenforceability of any claims

of the ’196, ’949, and ’904 patents. By not identifying any defense of invalidity and

unenforceability of any claims of the ’196, ’949, and ’904 patents in the Sun Notice Letter, Sun

admits the claims of those patents are valid and enforceable.

          39.   There is an actual, real, immediate, and justiciable controversy between Plaintiffs

and Sun regarding the infringement, validity and/or enforceability of the Xifaxan® patents.

                                           COUNT I
                                 Infringement of the ’620 Patent

          40.   Plaintiffs incorporate each of the preceding paragraphs 1 to 39 as if fully set forth

herein.

          41.   By submitting ANDA No. 213042 to the FDA to obtain approval under the Food,

Drug, and Cosmetic Act to engage in the commercial manufacture, use, offer for sale, sale,

and/or importation of Sun’s Generic Product throughout the United States, including Delaware,



                                                  8
  Case 1:19-cv-00734-RGA Document 1 Filed 04/24/19 Page 9 of 27 PageID #: 9




prior to expiration of the ’620 patent, Sun committed an act of infringement of the ’620 patent

under 35 U.S.C. § 271(e)(2)(A).

          42.    The ’620 patent claims, inter alia, crystalline forms of rifaximin and processes for

the production of crystalline forms of rifaximin.

          43.    Sun’s manufacture, use, sale, offer for sale, or importation into the United States

of Sun’s Generic Product prior to the expiration of the ’620 patent, including any applicable

exclusivities or extensions, will infringe one or more claims of the ’620 patent under 35 U.S.C.

§§ 271(a), (b), (c) and/or (g).

          44.    On information and belief, Sun was aware of the existence of the ’620 patent and

its listing in the Orange Book as demonstrated by Sun’s reference to the ’620 patent in the Sun

Notice Letter.

          45.    On information and belief, Sun’s statement of the factual and legal bases for its

opinions regarding non-infringement and invalidity of the ’620 patent is devoid of an objective

good faith basis in either the facts or the law. This case is exceptional.

          46.    Plaintiffs will be substantially and irreparably harmed by the infringing activities

described above unless those activities are precluded by this Court. Plaintiffs have no adequate

remedy at law.

                                           COUNT II
                                  Infringement of the ’199 Patent

          47.    Plaintiffs incorporate each of the preceding paragraphs 1 to 46 as if fully set forth

herein.

          48.    By submitting ANDA No. 213042 to the FDA to obtain approval under the Food,

Drug, and Cosmetic Act to engage in the commercial manufacture, use, offer for sale, sale,

and/or importation of Sun’s Generic Product throughout the United States, including Delaware,



                                                    9
 Case 1:19-cv-00734-RGA Document 1 Filed 04/24/19 Page 10 of 27 PageID #: 10




prior to expiration of the ’199 patent, Sun committed an act of infringement of the ’199 patent

under 35 U.S.C. § 271(e)(2)(A).

          49.    The ’199 patent claims, inter alia, crystalline forms of rifaximin.

          50.    Sun’s manufacture, use, sale, offer for sale, or importation into the United States

of Sun’s Generic Product prior to the expiration of the ’199 patent, including any applicable

exclusivities or extensions, will infringe one or more claims of the ’199 patent under 35 U.S.C. §

271(a).

          51.    On information and belief, Sun was aware of the existence of the ’199 patent and

its listing in the Orange Book as demonstrated by Sun’s reference to the ’199 patent in the Sun

Notice Letter.

          52.    On information and belief, Sun’s statement of the factual and legal bases for its

opinions regarding invalidity the ’199 patent is devoid of an objective good faith basis in either

the facts or the law. This case is exceptional.

          53.    Plaintiffs will be substantially and irreparably harmed by the infringing activities

described above unless those activities are precluded by this Court. Plaintiffs have no adequate

remedy at law.



                                           COUNT III
                                  Infringement of the ’206 Patent

          54.    Plaintiffs incorporate each of the preceding paragraphs 1 to 53 as if fully set forth

herein.

          55.    By submitting ANDA No. 213042 to the FDA to obtain approval under the Food,

Drug, and Cosmetic Act to engage in the commercial manufacture, use, offer for sale, sale,

and/or importation of Sun’s Generic Product throughout the United States, including Delaware,



                                                  10
 Case 1:19-cv-00734-RGA Document 1 Filed 04/24/19 Page 11 of 27 PageID #: 11




prior to expiration of the ’206 patent, Sun committed an act of infringement of the ’206 patent

under 35 U.S.C. § 271(e)(2)(A).

          56.    The ’206 patent claims, inter alia, crystalline forms of rifaximin, crystalline forms

of rifaximin prepared by specified processes and solid pharmaceutical compositions comprising

crystalline forms of rifaximin.

          57.    Sun’s manufacture, use, sale, offer for sale, or importation into the United States

of Sun’s Generic Product prior to the expiration of the ’206 patent, including any applicable

exclusivities or extensions, will infringe one or more claims of the ’206 patent under 35 U.S.C.

§§ 271(a), (b), (c) and/or (g).

          58.    On information and belief, Sun was aware of the existence of the ’206 patent and

its listing in the Orange Book as demonstrated by Sun’s reference to the ’206 patent in the Sun

Notice Letter.

          59.    On information and belief, Sun’s statement of the factual and legal bases for its

opinions regarding non-infringement and invalidity of the ’206 patent is devoid of an objective

good faith basis in either the facts or the law. This case is exceptional.

          60.    Plaintiffs will be substantially and irreparably harmed by the infringing activities

described above unless those activities are precluded by this Court. Plaintiffs have no adequate

remedy at law.

                                           COUNT IV
                                  Infringement of the ’542 Patent

          61.    Plaintiffs incorporate each of the preceding paragraphs 1 to 60 as if fully set forth

herein.

          62.    By submitting ANDA No. 213042 to the FDA to obtain approval under the Food,

Drug, and Cosmetic Act to engage in the commercial manufacture, use, offer for sale, sale,



                                                  11
 Case 1:19-cv-00734-RGA Document 1 Filed 04/24/19 Page 12 of 27 PageID #: 12




and/or importation of Sun’s Generic Product throughout the United States, including Delaware,

prior to expiration of the ’542 patent, Sun committed an act of infringement of the ’542 patent

under 35 U.S.C. § 271(e)(2)(A).

          63.    The ’542 patent claims, inter alia, pharmaceutical compositions comprising

crystalline forms of rifaximin.

          64.    Sun’s manufacture, use, sale, offer for sale, or importation into the United States

of Sun’s Generic Product prior to the expiration of the ’542 patent, including any applicable

exclusivities or extensions, will infringe one or more claims of the ’542 patent under 35 U.S.C. §

271(a).

          65.    On information and belief, Sun was aware of the existence of the ’542 patent and

its listing in the Orange Book as demonstrated by Sun’s reference to the ’542 patent in the Sun

Notice Letter.

          66.    On information and belief, Sun’s statement of the factual and legal bases for its

opinions regarding non-infringement and invalidity of the ’542 patent is devoid of an objective

good faith basis in either the facts or the law. This case is exceptional.

          67.    Plaintiffs will be substantially and irreparably harmed by the infringing activities

described above unless those activities are precluded by this Court. Plaintiffs have no adequate

remedy at law.

                                           COUNT V
                                  Infringement of the ’644 Patent

          68.    Plaintiffs incorporate each of the preceding paragraphs 1 to 67 as if fully set forth

herein.

          69.    By submitting ANDA No. 213042 to the FDA to obtain approval under the Food,

Drug, and Cosmetic Act to engage in the commercial manufacture, use, offer for sale, sale,



                                                  12
 Case 1:19-cv-00734-RGA Document 1 Filed 04/24/19 Page 13 of 27 PageID #: 13




and/or importation of Sun’s Generic Product throughout the United States, including Delaware,

prior to expiration of the ’644 patent, Sun committed an act of infringement of the ’644 patent

under 35 U.S.C. § 271(e)(2)(A).

          70.    The ’644 patent claims, inter alia, solid pharmaceutical compositions comprising

crystalline forms of rifaximin.

          71.    Sun’s manufacture, use, sale, offer for sale, or importation into the United States

of Sun’s Generic Product prior to the expiration of the ’644 patent, including any applicable

exclusivities or extensions, will infringe one or more claims of the ’644 patent under 35 U.S.C. §

271(a).

          72.    On information and belief, Sun was aware of the existence of the ’644 patent and

its listing in the Orange Book as demonstrated by Sun’s reference to the ’644 patent in the Sun

Notice Letter.

          73.    On information and belief, Sun’s statement of the factual and legal bases for its

opinions regarding invalidity of the ’644 patent is devoid of an objective good faith basis in

either the facts or the law. This case is exceptional.

          74.    Plaintiffs will be substantially and irreparably harmed by the infringing activities

described above unless those activities are precluded by this Court. Plaintiffs have no adequate

remedy at law.

                                           COUNT VI
                                  Infringement of the ’781 Patent

          75.    Plaintiffs incorporate each of the preceding paragraphs 1 to 74 as if fully set forth

herein.

          76.    By submitting ANDA No. 213042 to the FDA to obtain approval under the Food,

Drug, and Cosmetic Act to engage in the commercial manufacture, use, offer for sale, sale,



                                                  13
 Case 1:19-cv-00734-RGA Document 1 Filed 04/24/19 Page 14 of 27 PageID #: 14




and/or importation of Sun’s Generic Product throughout the United States, including Delaware,

prior to expiration of the ’781 patent, Sun committed an act of infringement of the ’781 patent

under 35 U.S.C. § 271(e)(2)(A).

          77.    The ’781 patent claims, inter alia, crystalline forms of rifaximin.

          78.    Sun’s manufacture, use, sale, offer for sale, or importation into the United States

of Sun’s Generic Product prior to the expiration of the ’781 patent, including any applicable

exclusivities or extensions, will infringe one or more claims of the ’781 patent under 35 U.S.C. §

271(a).

          79.    On information and belief, Sun was aware of the existence of the ’781 patent and

its listing in the Orange Book as demonstrated by Sun’s reference to the ’781 patent in the Sun

Notice Letter.

          80.    On information and belief, Sun’s statement of the factual and legal bases for its

opinions regarding invalidity of the ’781 patent is devoid of an objective good faith basis in

either the facts or the law. This case is exceptional.

          81.    Plaintiffs will be substantially and irreparably harmed by the infringing activities

described above unless those activities are precluded by this Court. Plaintiffs have no adequate

remedy at law.

                                           COUNT VII
                                  Infringement of the ’452 Patent

          82.    Plaintiffs incorporate each of the preceding paragraphs 1 to 81 as if fully set forth

herein.

          83.    By submitting ANDA No. 213042 to the FDA to obtain approval under the Food,

Drug, and Cosmetic Act to engage in the commercial manufacture, use, offer for sale, sale,

and/or importation of Sun’s Generic Product throughout the United States, including Delaware,



                                                  14
 Case 1:19-cv-00734-RGA Document 1 Filed 04/24/19 Page 15 of 27 PageID #: 15




prior to expiration of the ’452 patent, Sun committed an act of infringement of the ’452 patent

under 35 U.S.C. § 271(e)(2)(A).

          84.    The ’452 patent claims, inter alia, crystalline forms of rifaximin and

pharmaceutical compositions comprising crystalline forms of rifaximin.

          85.    Sun’s manufacture, use, sale, offer for sale, or importation into the United States

of Sun’s Generic Product prior to the expiration of the ’452 patent, including any applicable

exclusivities or extensions, will infringe one or more claims of the ’452 patent under 35 U.S.C. §

271(a).

          86.    On information and belief, Sun was aware of the existence of the ’452 patent and

its listing in the Orange Book as demonstrated by Sun’s reference to the ’452 patent in the Sun

Notice Letter.

          87.    On information and belief, Sun’s statement of the factual and legal bases for its

opinions regarding invalidity of the ’452 patent is devoid of an objective good faith basis in

either the facts or the law. This case is exceptional.

          88.    Plaintiffs will be substantially and irreparably harmed by the infringing activities

described above unless those activities are precluded by this Court. Plaintiffs have no adequate

remedy at law.

                                          COUNT VIII
                                  Infringement of the ’231 Patent

          89.    Plaintiffs incorporate each of the preceding paragraphs 1 to 88 as if fully set forth

herein.

          90.    By submitting ANDA No. 213042 to the FDA to obtain approval under the Food,

Drug, and Cosmetic Act to engage in the commercial manufacture, use, offer for sale, sale,

and/or importation of Sun’s Generic Product throughout the United States, including Delaware,



                                                  15
 Case 1:19-cv-00734-RGA Document 1 Filed 04/24/19 Page 16 of 27 PageID #: 16




prior to expiration of the ’231 patent, Sun committed an act of infringement of the ’231 patent

under 35 U.S.C. § 271(e)(2)(A).

          91.    The ’231 patent claims, inter alia, pharmaceutical compositions comprising

crystalline forms of rifaximin.

          92.    Sun’s manufacture, use, sale, offer for sale, or importation into the United States

of Sun’s Generic Product prior to the expiration of the ’231 patent, including any applicable

exclusivities or extensions, will infringe one or more claims of the ’231 patent under 35 U.S.C. §

271(a).

          93.    On information and belief, Sun was aware of the existence of the ’231 patent and

its listing in the Orange Book as demonstrated by Sun’s reference to the ’231 patent in the Sun

Notice Letter.

          94.    On information and belief, Sun’s statement of the factual and legal bases for its

opinions regarding invalidity of the ’231 patent is devoid of an objective good faith basis in

either the facts or the law. This case is exceptional.

          95.    Plaintiffs will be substantially and irreparably harmed by the infringing activities

described above unless those activities are precluded by this Court. Plaintiffs have no adequate

remedy at law.

                                           COUNT IX
                                  Infringement of the ’275 Patent

          96.    Plaintiffs incorporate each of the proceeding paragraphs 1 to 95 as if fully set

forth herein.

          97.    By submitting ANDA No. 213042 to the FDA to obtain approval under the Food,

Drug, and Cosmetic Act to engage in the commercial manufacture, use, offer for sale, sale,

and/or importation of Sun’s Generic Product throughout the United States, including Delaware,



                                                  16
 Case 1:19-cv-00734-RGA Document 1 Filed 04/24/19 Page 17 of 27 PageID #: 17




prior to expiration of the ’275 patent, Sun committed an act of infringement of the ’275 patent

under 35 U.S.C. § 271(e)(2)(A).

       98.     The ’275 patent claims, inter alia, methods of treating bacterial infections in

patients suffering from bowel related disorders with crystalline forms of rifaximin.

       99.     Sun’s manufacture, use, sale, offer for sale, or importation into the United States

of Sun’s Generic Product prior to the expiration of the ’275 patent, including any applicable

exclusivities or extensions, will infringe one or more claims of the ’275 patent under 35 U.S.C.

§§ 271(b) and/or (c).

       100.    On information and belief, Sun’s Generic Product, if approved by the FDA, will

be prescribed and administered to human patients with travelers’ diarrhea (TD) caused by

noninvasive strains of Escherichia coli in adults and pediatric patients 12 years of age and older,

which uses will constitute direct infringement of the claims of the ’275 patent.

       101.    On information and belief, these directly infringing uses will occur with Sun’s

specific intent and encouragement, and will be uses that Sun knows or should know will occur.

       102.    On information and belief, Sun will actively induce, encourage, aid and abet this

prescription and administration, with knowledge and specific intent that these uses will be in

contravention of Plaintiffs’ rights under the ’275 patent.

       103.    On information and belief, Sun knows or should know that Sun’s Generic Product

will be especially made or especially adapted for use in an infringement of the ’275 patent, and is

not a staple article or commodity of commerce suitable for substantial non-infringing use.

       104.    On information and belief, Sun knows or should know that its commercial

manufacture, use, offer for sale, sale, and/or importation of Sun’s Generic Product prior to patent

expiry will contribute to the direct infringement of one or more claims of the ’275 patent.




                                                 17
 Case 1:19-cv-00734-RGA Document 1 Filed 04/24/19 Page 18 of 27 PageID #: 18




        105.     On information and belief, Sun’s acts will be performed with knowledge of the

’275 patent with intent to encourage infringement prior to patent expiry.              This case is

exceptional.

        106.     Plaintiffs will be substantially and irreparably harmed by the infringing activities

described above unless those activities are precluded by this Court. Plaintiffs have no adequate

remedy at law.

                                           COUNT X
                                  Infringement of the ’196 Patent

        107.     Plaintiffs incorporate each of the preceding paragraphs 1 to 106 as if fully set

forth herein.

        108.     By submitting ANDA No. 213042 to the FDA to obtain approval under the Food,

Drug, and Cosmetic Act to engage in the commercial manufacture, use, offer for sale, sale,

and/or importation of Sun’s Generic Product throughout the United States, including Delaware,

prior to expiration of the ’196 patent, Sun committed an act of infringement of the ’196 patent

under 35 U.S.C. § 271(e)(2)(A).

        109.     The ’196 patent claims, inter alia, crystalline forms of rifaximin, solid

pharmaceutical compositions comprising crystalline forms of rifaximin, methods of treating

bacterial activity in the gastrointestinal tract of subjects with crystalline forms of rifaximin, and

processes for the production of crystalline forms of rifaximin.

        110.     Sun’s manufacture, use, sale, offer for sale, or importation into the United States

of Sun’s Generic Product prior to the expiration of the ’196 patent, including any applicable

exclusivities or extensions, will infringe one or more claims of the ’196 patent under 35 U.S.C.

§§ 271(a), (b), (c) and/or (g).




                                                  18
 Case 1:19-cv-00734-RGA Document 1 Filed 04/24/19 Page 19 of 27 PageID #: 19




       111.      On information and belief, Sun’s Generic Product, if approved by the FDA, will

be prescribed and administered to human patients with travelers’ diarrhea (TD) caused by

noninvasive strains of Escherichia coli in adults and pediatric patients 12 years of age and older,

which uses will constitute direct infringement of claims of the ’196 patent.

       112.      On information and belief, these directly infringing uses will occur with Sun’s

specific intent and encouragement, and will be uses that Sun knows or should know will occur.

       113.      On information and belief, Sun will actively induce, encourage, aid and abet this

prescription and administration, with knowledge and specific intent that these uses will be in

contravention of Plaintiffs’ rights under the ’196 patent.

       114.      On information and belief, Sun knows or should know Sun’s Generic Product will

be especially made or especially adapted for use in an infringement of the ’196 patent, and is not

a staple article or commodity of commerce suitable for substantial non-infringing use.

       115.      On information and belief, Sun knows or should know that its commercial

manufacture, use, offer for sale, sale, and/or importation of Sun’s Generic Product prior to patent

expiry will contribute to the direct infringement of one or more claims of the ’196 patent.

       116.      On information and belief, Sun’s acts will be performed with knowledge of the

’196 patent and with intent to encourage infringement prior to patent expiry.

       117.      On information and belief, Sun was aware of the existence of the ’196 patent and

its listing in the Orange Book as demonstrated by Sun’s reference to the ’196 patent in the Sun

Notice Letter.

       118.      On information and belief, Sun’s statement of the factual and legal bases for its

opinions regarding non-infringement and invalidity of the ’196 patent is devoid of an objective

good faith basis in either the facts or the law. This case is exceptional.




                                                 19
 Case 1:19-cv-00734-RGA Document 1 Filed 04/24/19 Page 20 of 27 PageID #: 20




        119.     Plaintiffs will be substantially and irreparably harmed by the infringing activities

described above unless those activities are precluded by this Court. Plaintiffs have no adequate

remedy at law.

                                           COUNT XI
                                  Infringement of the ’949 Patent

        120.     Plaintiffs incorporate each of the preceding paragraphs 1 to 119 as if fully set

forth herein.

        121.     By submitting ANDA No. 213042 to the FDA to obtain approval under the Food,

Drug, and Cosmetic Act to engage in the commercial manufacture, use, offer for sale, sale,

and/or importation of Sun’s Generic Product throughout the United States, including Delaware,

prior to expiration of the ’949 patent, Sun committed an act of infringement of the ’949 patent

under 35 U.S.C. § 271(e)(2)(A).

        122.     The ’949 patent claims, inter alia, solid pharmaceutical compositions comprising

crystalline forms of rifaximin and crystalline forms of rifaximin prepared by specified processes.

        123.     Sun’s manufacture, use, sale, offer for sale, or importation into the United States

of Sun’s Generic Product prior to the expiration of the ’949 patent, including any applicable

exclusivities or extensions, will infringe one or more claims of the ’949 patent under 35 U.S.C.

§§ 271(a), (b), (c) and/or (g).

        124.     On information and belief, Sun was aware of the existence of the ’949 patent and

its listing in the Orange Book as demonstrated by Sun’s reference to the ’949 patent in the Sun

Notice Letter.

        125.     On information and belief, Sun’s statement of the factual and legal bases for its

opinions regarding non-infringement and invalidity of the ’949 patent is devoid of an objective

good faith basis in either the facts or the law. This case is exceptional.



                                                  20
 Case 1:19-cv-00734-RGA Document 1 Filed 04/24/19 Page 21 of 27 PageID #: 21




       126.      Plaintiffs will be substantially and irreparably harmed by the infringing activities

described above unless those activities are precluded by this Court. Plaintiffs have no adequate

remedy at law.

                                           COUNT XII
                                  Infringement of the ’904 Patent

       127.      Plaintiffs incorporate each of the preceding paragraphs 1 to 126 as if fully set

forth herein.

       128.      By submitting ANDA No. 213042 to the FDA to obtain approval under the Food,

Drug, and Cosmetic Act to engage in the commercial manufacture, use, offer for sale, sale,

and/or importation of Sun’s Generic Product throughout the United States, including Delaware,

prior to expiration of the ’904 patent, Sun committed an act of infringement of the ’904 patent

under 35 U.S.C. § 271(e)(2)(A).

       129.      The ’904 patent claims, inter alia, crystalline forms of rifaximin, methods of

treating bacterial activity in the gastrointestinal tract of subjects with crystalline forms of

rifaximin and medicinal preparations comprising crystalline forms of rifaximin.

       130.      Sun’s manufacture, use, sale, offer for sale, or importation into the United States

of Sun’s Generic Product prior to the expiration of the ’904 patent, including any applicable

exclusivities or extensions, will infringe one or more claims of the ’904 patent under 35 U.S.C.

§§ 271(a), (b) and/or (c).

       131.      On information and belief, Sun’s Generic Product, if approved by the FDA, will

be prescribed and administered to human patients with travelers’ diarrhea (TD) caused by

noninvasive strains of Escherichia coli in adults and pediatric patients 12 years of age and older,

which uses will constitute direct infringement of claims of the ’904 patent.




                                                  21
 Case 1:19-cv-00734-RGA Document 1 Filed 04/24/19 Page 22 of 27 PageID #: 22




       132.      On information and belief, these directly infringing uses will occur with Sun’s

specific intent and encouragement, and will be uses that Sun knows or should know will occur.

       133.      On information and belief, Sun will actively induce, encourage, aid and abet this

prescription and administration, with knowledge and specific intent that these uses will be in

contravention of Plaintiffs’ rights under the ’904 patent.

       134.      On information and belief, Sun knows or should know Sun’s Generic Product will

be especially made or especially adapted for use in an infringement of the ’904 patent, and is not

a staple article or commodity of commerce suitable for substantial non-infringing use.

       135.      On information and belief, Sun knows or should know that its commercial

manufacture, use, offer for sale, sale, and/or importation of Sun’s Generic Product prior to patent

expiry will contribute to the direct infringement of one or more claims of the ’904 patent.

       136.      On information and belief, Sun’s acts will be performed with knowledge of the

’904 patent and with intent to encourage infringement prior to patent expiry.

       137.      On information and belief, Sun was aware of the existence of the ’904 patent and

its listing in the Orange Book as demonstrated by Sun’s reference to the ’904 patent in the Sun

Notice Letter.

       138.      On information and belief, Sun’s statement of the factual and legal bases for its

opinions regarding non-infringement and invalidity of the ’904 patent is devoid of an objective

good faith basis in either the facts or the law. This case is exceptional.

       139.      Plaintiffs will be substantially and irreparably harmed by the infringing activities

described above unless those activities are precluded by this Court. Plaintiffs have no adequate

remedy at law.




                                                  22
 Case 1:19-cv-00734-RGA Document 1 Filed 04/24/19 Page 23 of 27 PageID #: 23




                                          COUNT XIII
                                  Infringement of the ’968 Patent

          140.   Plaintiffs incorporate each of the preceding paragraphs 1 to 139 as if fully set

forth herein.

          141.   By submitting ANDA No. 213042 to the FDA to obtain approval under the Food,

Drug, and Cosmetic Act to engage in the commercial manufacture, use, offer for sale, sale,

and/or importation of Sun’s Generic Product throughout the United States, including Delaware,

prior to expiration of the ’968 patent, Sun committed an act of infringement of the ’968 patent

under 35 U.S.C. § 271(e)(2)(A).

          142.   The ’968 patent claims, inter alia, pharmaceutical compositions comprising

crystalline forms of rifaximin.

          143.   Sun’s manufacture, use, sale, offer for sale, or importation into the United States

of Sun’s Generic Product prior to the expiration of the ’968 patent, including any applicable

exclusivities or extensions, will infringe one or more claims of the ’968 patent under 35 U.S.C. §

271(a).

          144.   On information and belief, Sun was aware of the existence of the ’968 patent and

its listing in the Orange Book as demonstrated by Sun’s reference to the ’968 patent in the Sun

Notice Letter.

          145.   On information and belief, Sun’s statement of the factual and legal bases for its

opinions regarding non-infringement and invalidity of the ’968 patent is devoid of an objective

good faith basis in either the facts or the law. This case is exceptional.

          146.   Plaintiffs will be substantially and irreparably harmed by the infringing activities

described above unless those activities are precluded by this Court. Plaintiffs have no adequate

remedy at law.



                                                  23
 Case 1:19-cv-00734-RGA Document 1 Filed 04/24/19 Page 24 of 27 PageID #: 24




                                         COUNT XIV
                                 Infringement of the ’115 Patent

       147.     Plaintiffs incorporate each of the preceding paragraphs 1 to 146 as if fully set

forth herein.

       148.     By submitting ANDA No. 213042 to the FDA to obtain approval under the Food,

Drug, and Cosmetic Act to engage in the commercial manufacture, use, offer for sale, sale,

and/or importation of Sun’s Generic Product throughout the United States, including Delaware,

prior to expiration of the ’115 patent, Sun committed an act of infringement of the ’115 patent

under 35 U.S.C. § 271(e)(2)(A).

       149.     The ’115 patent claims, inter alia, methods of treating travelers’ diarrhea in

subjects with hepatic insufficiency.

       150.     Sun’s manufacture, use, sale, offer for sale, or importation into the United States

of Sun’s Generic Product prior to the expiration of the ’115 patent, including any applicable

exclusivities or extensions, will infringe one or more claims of the ’115 patent under 35 U.S.C.

§§ 271(b) and/or (c).

       151.     On information and belief, Sun’s Generic Product, if approved by the FDA, will

be prescribed and administered to human patients with travelers’ diarrhea (TD) caused by

noninvasive strains of Escherichia coli in adults and pediatric patients 12 years of age and older,

and will be used with caution in patients determined to have severe hepatic impairment, which

uses will constitute direct infringement of claims of the ’115 patent.

       152.     On information and belief, these directly infringing uses will occur with Sun’s

specific intent and encouragement, and will be uses that Sun knows or should know will occur.




                                                 24
 Case 1:19-cv-00734-RGA Document 1 Filed 04/24/19 Page 25 of 27 PageID #: 25




       153.      On information and belief, Sun will actively induce, encourage, aid and abet this

prescription and administration, with knowledge and specific intent that these uses will be in

contravention of Plaintiffs’ rights under the ’115 patent.

       154.      On information and belief, Sun knows or should know Sun’s Generic Product will

be especially made or especially adapted for use in an infringement of the ’115 patent, and is not

a staple article or commodity of commerce suitable for substantial non-infringing use.

       155.      On information and belief, Sun knows or should know that its commercial

manufacture, use, offer for sale, sale, and/or importation of Sun’s Generic Product prior to patent

expiry will contribute to the direct infringement of one or more claims of the ’115 patent.

       156.      On information and belief, Sun’s acts will be performed with knowledge of the

’115 patent and with intent to encourage infringement prior to patent expiry.

       157.      On information and belief, Sun was aware of the existence of the ’115 patent and

its listing in the Orange Book as demonstrated by Sun’s reference to the ’115 patent in the Sun

Notice Letter.

       158.      On information and belief, Sun’s statement of the factual and legal bases for its

opinions regarding non-infringement of the ’115 patent set forth in the Sun Notice Letter is

devoid of an objective good faith basis in either the facts or the law. This case is exceptional.

       159.      Plaintiffs will be substantially and irreparably harmed by the infringing activities

described above unless those activities are precluded by this Court. Plaintiffs have no adequate

remedy at law.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs respectfully request the following relief:

       A.        A judgment that Sun has infringed one or more claims of United States Patent

Nos. 7,045,620; 7,612,199; 7,902,206; 7,906,542; 8,158,644; 8,158,781; 8,835,452; 8,853,231;


                                                  25
 Case 1:19-cv-00734-RGA Document 1 Filed 04/24/19 Page 26 of 27 PageID #: 26




7,915,275; 8,193,196; 8,518,949; 8,741,904; 9,271,968; and 7,928,115 by submitting ANDA No.

213042 seeking FDA approval for the commercial manufacture, use, offer for sale, sale, and/or

importation of Sun’s Generic Product before the expiration of the Xifaxan® patents under 35

U.S.C. § 271(e)(2)(A);

       B.      A judgment that Sun’s commercial manufacture, use, offer for sale, sale, and/or

importation into the United States of Sun’s Generic Product will infringe one or more claims of

United States Patent Nos. 7,045,620; 7,612,199; 7,902,206; 7,906,542; 8,158,644; 8,158,781;

8,835,452; 8,853,231; 7,915,275; 8,193,196; 8,518,949; 8,741,904; 9,271,968; and 7,928,115

under 35 U.S.C. §§ 271(a), (b), (c) and/or (g);

       C.      A judgment that United States Patent Nos. 7,045,620; 7,612,199; 7,902,206;

7,906,542; 8,158,644; 8,158,781; 8,835,452; 8,853,231; 7,915,275; 8,193,196; 8,518,949;

8,741,904; 9,271,968; and 7,928,115 remain valid and enforceable;

       D.      A permanent injunction under 35 U.S.C. §§ 271(e)(4)(B) and/or 283 restraining

and enjoining Sun, its officers, agents, servants, and employees, and those persons in active

concert or participation with any of them, from engaging in the commercial manufacture, use,

offer for sale, sale in, and/or importation into the United States of Sun’s Generic Product prior to

the expiration date of United States Patent Nos. 7,045,620; 7,612,199; 7,902,206; 7,906,542;

8,158,644; 8,158,781; 8,835,452; 8,853,231; 7,915,275; 8,193,196; 8,518,949; 8,741,904;

9,271,968; and 7,928,115, inclusive of any exclusivities and extensions;

       E.      An order under 35 U.S.C. § 271(e)(4)(A) that the effective date of any FDA

approval of ANDA No. 213042 under Section 505(j) of the Federal Food, Drug and Cosmetic

Act (21 U.S.C. § 355(j)) shall be a date that is not earlier than the expiration date of United

States Patent Nos. 7,045,620; 7,612,199; 7,902,206; 7,906,542; 8,158,644; 8,158,781; 8,835,452;




                                                  26
 Case 1:19-cv-00734-RGA Document 1 Filed 04/24/19 Page 27 of 27 PageID #: 27




8,853,231; 7,915,275; 8,193,196; 8,518,949; 8,741,904; 9,271,968; and 7,928,115, inclusive of

any exclusivities and extensions;

       F.        A declaration that this case is “exceptional” under 35 U.S.C. § 285 and an award

of attorneys’ fees;

       G.        Costs and expenses in this action; and

       H.        Such other and further relief as the Court may deem just and proper.


                                                   MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                                   /s/ Karen Jacobs
                                                   Jack B. Blumenfeld (#1014)
                                                   Karen Jacobs (#2881)
                                                   1201 North Market Street
OF COUNSEL:                                        P.O. Box 1347
                                                   Wilmington, DE 19899-1347
Scott K. Reed                                      (302) 658-9200
Steven C. Kline                                    jblumenfeld@mnat.com
Shannon K. Clark                                   kjacobs@mnat.com
VENABLE LLP                                        Attorneys for Plaintiffs
1290 Avenue of the Americas
New York, NY 10104-3800
(212) 218-2100

April 24, 2019




                                                 27
